DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 and 13-17 are amended. Claim 12 is withdrawn. Claims 1-9, 11 and 13-20 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-11 and 13-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment and argument.
The rejections of Claims 1-2, 7-8, 10-11 and 18 under 35 U.S.C. 103 as being unpatentable over JP’561 (JPS 57-148561A, IDS dated 11/17/2020), and further in view of JP’063 (JPH 08-97063A, IDS dated 09/02/2019) have been withdrawn in view of the amendment.
The rejections of Claims 4, 13 and 20 under 35 U.S.C. 103 as being unpatentable over JP’561 (JPS 57-148561A, IDS dated 11/17/2020) in view of JP’063 (JPH 08-97063A, IDS dated 09/02/2019), as applied to claim 1 above, and further in view of JP’018 (JP 2016-163018A, IDS dated 09/02/2019) have been withdrawn in view of the amendment.
The rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over JP’561 (JPS 57-148561A, IDS dated 11/17/2020) in view of JP’063 (JPH 08-97063), as applied to claim 1 above, and further in view of JP’014 (JPS 57-193014, IDS dated 09/02/2019) has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP’561 (JPS 57-148561A, IDS dated 11/17/2020), and further in view of JP’063 (JPH 08-97063A, IDS dated 09/02/2019) and JP’710 (JP2004-039710).
.Regarding claim 1, JP’561 discloses a manufacturing method of a wound magnetic core, comprising (see column 2, paragraph 2 to column 4, paragraph 1 of the specification, Figs. 2-3): making magnetic steel sheet with a thickness of 150 µm or less by an ultra-rapid cooling method; winding the sheet on a winding core (an inner peripheral jig for heat treatment and an inner peripheral jig for resin impregnation) and inserting into a jig (i.e., an outer peripheral jig 3, see FIG. 2), subjecting the portion of the wound magnetic steel sheet around which the coil is wound to heat treat from the outside to pressure, performing resin impregnation in a pressurized state after completion of the heat treatment and cooling, and releasing the pressure after curing of the impregnated resin; in the case of amorphous alloy steel sheets of Fe, B, C, Si, etc., heat treatment is performed at 300 °C to 400 °C for about 30 minutes. Heat treating amorphous strip to nanocrystalize the strip for wounded magnetic core is well-known to one of ordinary skill in the art.
Figure 2 of JP’561 discloses a laminate in a non-circular shape when viewed in an axial direction and performing a heat treatment on the laminate maintained in the non-circular shape. Fig. 2 of JP’561 also shows that the portion where the long side and the short side of the magnetic core transition is formed into a curve or an arc shape having a certain curvature, which is formed into a portion where the curvature is large in the entire magnetic core, and the winding core 1 and the jig 3 for resin impregnation are in a shape that does not contact the outer peripheral surface of the laminated body at the portion where the curvature is large.
JP’561 does not teach inserting a jig on an inner peripheral side of the multilayer body and maintaining the shape while subjecting the multilayer body to heat treatment. JP’063 teaches inserting a jig on an inner peripheral side of the multilayer body to form a rectangular-shaped core and maintaining the shape while subjecting the rectangular-shaped core to heat treatment (Abstract; Page 4-7). JP’063 discloses that the method of making a rectangular-shaped core is easy and quick (Page 1, 1st paragraph). Thus, it would be obvious to one of ordinary skill in the art to insert a jig on an inner peripheral side of the multilayer body to form a rectangular-shaped core and maintain the shape while subjecting the rectangular-shaped core to heat treatment as taught by JP’063 in the process of JP’561 in order to quickly make a rectangular-shaped core as disclosed by JP’063.
JP’561 in view of JP’063 is silent on curvature. However, change in shape is a prima facie case of obviousness over JP’561 in view of JP’063. See MPEP 2144.04 IV. B. 
JP’561 in view of JP’063 is silent on pressure for resin impregnating. JP’710 teaches a method for resin impregnating wound magnetic core and discloses that the pressure is -0.05 to 0 MPa with respect to atmospheric pressure during resin impregnating for achieving good magnetic properties (Page 2). Thus, it would be obvious to one of ordinary skill in the art to perform resin impregnating at -0.05 to 0 MPa with respect to atmospheric pressure as taught by JP’710 in the process of JP’561 in view of JP’063 in order to make a core having good magnetic properties as disclosed by JP’710.
Regarding claim 2, JP’561 discloses that the resin impregnation inner peripheral jig is shaped to contact the inner peripheral surface of the multilayer body at the part where the multilayer body has the large degree of curvature, and the resin impregnation outer peripheral jig is shaped to contact at least a part of the outer peripheral surface of the multilayer body to maintain the multilayer body in the non-circular shape, but does not contact the outer peripheral surface of the multilayer body at the part where the multilayer body has the large degree of curvature (Fig. 2).
Regarding claims 7-8 and 18, JP’063 discloses that in the step of heat treatment, the rectangular-shaped core is maintained on an outer peripheral side using a heat treatment outer peripheral jig, and the heat treatment outer peripheral jig is shaped to maintain at least a part of the outer peripheral surface of the rectangular shape (Abstract; Page 4-7; Fig 2 and Fig. 3). Heat treating amorphous strip to nanocrystalize the strip for wounded magnetic core is well-known to one of ordinary skill in the art.
Regarding claim 11, a wound magnetic core is used for choke coil is well-known to one of ordinary skill in the art. Thus, claim 11 is obvious over JP’561 in view of JP’063.

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’561 (JPS 57-148561A, IDS dated 11/17/2020) in view of JP’063 (JPH 08-97063A, IDS dated 09/02/2019) and JP’710 (JP2004-039710), as applied to claim 1 above, and further in view of JP’018 (JP 2016-163018A, IDS dated 09/02/2019).
Regarding claims 4 and 13, JP’561 in view of JP’063 and JP’710 (JP2004-039710) discloses that the multilayer body has a circular shape after the winding step but does not teach the space factor. JP’018 discloses that the wound magnetic core has space factor of 80% or more, the core has good properties (Page 9). Thus, it would be obvious to one of ordinary skill in the art to make a wound core having space factor of 80% or more as taught by JP’018 in the process of JP’561 in view of JP’063 and JP’710 (JP2004-039710) in order to make a wound magnetic core having good properties as disclosed by JP’018. The space factor disclosed by JP’018 overlaps the recited space factor in the instant claims and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 20, JP’063 discloses that in the step of heat treatment, the rectangular-shaped core is maintained on an outer peripheral side using a heat treatment outer peripheral jig, and the heat treatment outer peripheral jig is shaped to maintain at least a part of the outer peripheral surface of the rectangular shape (Abstract; Page 4-7; Fig 2 and Fig. 3). Heat treating amorphous strip to nanocrystalize the strip for wounded magnetic core is well-known to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP’561 (JPS 57-148561A, IDS dated 11/17/2020) in view of JP’063 (JPH 08-97063) and JP’710 (JP2004-039710), as applied to claim 1 above, and further in view of JP’014 (JPS 57-193014, IDS dated 09/02/2019).
Regarding claim 9, JP’561 in view of JP’063 and JP’710 (JP2004-039710) does not teach a recessed portion. JP’014 discloses that making a recessed portion in wounded core facilitates the insertion of a coil (Abstract; Fig. 4). It would be obvious to one of ordinary skill in the art to make a recessed portion as taught by JP’014 in the process of JP’561 in view of JP’063 and JP’710 (JP2004-039710) in order to facilitate the insertion of a coil as disclosed by JP’014.

Allowable Subject Matter
Claims 3, 5-6, 14-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
The applicants argued that claim 1 of D1 specifically teaches that “after heat treatment is completed, and after cooling, the resin is impregnated under a state of increased pressure.” In other words, D1 teaches that after heat treatment and cooling, resin impregnation is performed while still applying increased pressure. Since D1 teaches performing resin impregnation under an increased pressure, it is clear that the pressurized state taught in D1 causes the pressure to be higher than atmospheric pressure (i.e. the pressure applied during resin impregnation is a positive pressure). As such, there is a disadvantage that the air between the layers cannot be squeezed out, and it is easy to prevent the resin from entering between the layers. Based on the above, it is clear that D1 cannot arrive at the claimed feature where resin is impregnated at a pressure that is equal to or greater than -0.05 MPa and equal to or less than 0 MPa with respect to atmospheric pressure. In other words, the technical effect of improved impregnation and entry of the resin between the layers cannot be achieved.
In response, D1 discloses that pressure is applied to the wound core to keep the core under desired shape. The pressure disclosed by D1 is different from the recited pressure. Claim 1 recited a pressure of the environment for resin impregnating. JP’710 teaches that the pressure is -0.05 to 0 MPa with respect to atmospheric pressure during resin impregnating for achieving good magnetic properties (Page 2). Thus, it would be obvious to one of ordinary skill in the art to perform resin impregnating at  -0.05 to 0 MPa with respect to atmospheric pressure as taught by JP’710 in the process of JP’561 in view of JP’063 in order to make a core having good magnetic properties as disclosed by JP’710.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733